Citation Nr: 1426947	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  09-06 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia Counsel


INTRODUCTION

The Veteran had active military service from February 1976 to June 1999.  The Veteran died in January 2008; the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The appellant appeared at a Travel Board Hearing in March 2010.  A transcript is of record.   In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the individual who chairs a hearing must fully explain the issue and to suggest the submission of evidence that may have been overlooked.  In the present case, the undersigned fully identified the issue on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim currently on appeal.  Additionally, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The appeal was remanded to the RO for additional development in July 2010 and in November 2011.  It has now been returned for additional review.

The appeal is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

The Veteran died in January 2008.  His causes of death were listed as old and recent MI and right coronary occlusion.  Atherosclerosis and pulmonary emphysema were listed as other significant conditions that contributed to death but did not result in the underlying cause.  

A January 2008 autopsy reports from the Jackson County Coroner provided provisional autopsy diagnoses of (1) enlarged dilated heart with old and recent posteroseptal myocardial infarction, old and recent occlusions of the right coronary artery, severe stenotic coronary atherosclerosis (2) atherosclerosis, arteriolar nephrosclerosis, hyperplastic adrenal glands (3) emphysematous changes and heavy anthracosis of the lungs (4) overweight.

A March 2010 letter from Ben J. Kitchings, M.D., noted that between September 1987 and October 1997, the Veteran had elevated blood pressure at least 5 times.  Chest pain complaints reported by the Veteran appeared to be due to GERD.  An October 1997 Upper GI series was negative, suggesting that the chest pain was due to other causes.  The only reference for treatment of hypertension was multiple prescriptions for Atenolol.  The Veteran was also treated for ED with Viagra and Levitra.  Dr. Kitchings opined, that the Veteran's chest pains had been determined not to be from GERD; it was certainly possible and probable that the chest pain was due to a problem with his heart.  "With the records available we see he had multiple problems that could have been precursors to the myocardial infarction that caused his death.  The hypertension, elevated cholesterol, erectile dysfunction all are areas that should be carefully examined."

As reported above, in July 2010 and in November 2011, the Board remanded the appellant's claim to the AMC so that additional medical information could be obtained.  The Board in July 2010 requested that a cardiologist review the Veteran's claims file and medical records for the purposes of determining if the Veteran's cause of death had origins in his lengthy period of active service.  The examiner was asked to note the diagnosis of hypertension within 13 months of separation, and state whether it is at least as likely as not (50 percent or greater probability) that this disorder had causal origins in service.  If hypertension was found to have started in service, the examiner should then opine as to whether it is at least as likely as not that it played any role in the cause of the Veteran's death. 

Furthermore, the cardiologist should note that arteriosclerosis was listed on the death certificate as a contributing factor to the Veteran's death.  The examiner should explain the developmental timeframe for this chronic disease, and should note whether it is at least as likely as not that this condition developed in the Veteran's 23-year period of active service. 

Lastly, the examiner should opine as to whether the Veteran's service-connected GERD (noted in service) was at least as likely to have potentially masked symptoms of cardiovascular disease.  

A detailed rationale should accompany any conclusions reached, and should be associated with the examination report. 

Unfortunately, although the July 2010 remand directed that the examination be conducted by a cardiologist; the examiner instead was an emergency medicine specialist and there was no indication that he was a cardiologist.  The claim was remanded to correct a Stegall violation.

The November 2011 Remand essentially restated the July 2010 remand instructions and added:

(d) The cardiologist should also provide an opinion as to whether it is at least as likely as not that the Veteran's death was in any way caused by any disease incurred during the Veteran's active military service.

Neither the July 2010 VA emergency medicine specialist or the February 2012 cardiologist discussed the autopsy report or Dr. Kitchings' opinion.  Additionally, the cardiologist failed to provide the requested opinion as to whether it is at least as likely as not that the Veteran's death was in any way caused by any disease incurred during the Veteran's active military service.   Therefore the report was inadequate to address the cause of the Veteran's death in detail adequate for the Board to make its determination.  

Accordingly, the case is REMANDED for the following action: 

1.  The RO/AMC should arrange for the Veteran's 
claims file and medical records to be provided to a VA medical doctor for the purpose of determining if the Veteran's cause of death had origins in his lengthy period of active service.  The physician should be requested to review the claims folder and state that this has been accomplished in the report.

(a)  The physician should note the diagnosis of hypertension within 13 months of retirement, and render an opinion as to whether it is at least as likely as not that the hypertension was incurred in active service.  If hypertension is found to have started in service, the cardiologist should then render an opinion as to whether it is at least as likely as not that the hypertension caused or contributed substantially or materially to the Veteran's death. 

(b)  The physician should note that arteriosclerosis is listed on the death certificate as a contributing factor to the Veteran's death. The cardiologist should explain the developmental timeframe for this disease, and should render an opinion as to whether it is at least as likely as not that this condition developed during the Veteran's 23-year period of active service. 

(c)  The physician should note the Veteran's service-connected GERD, and should render an opinion as to whether it is at least as likely as not that this condition (noted in service) potentially masked symptoms of cardiovascular disease.

(d)  The physician should express an opinion concerning whether the Veteran's cause of death is at least as likely as not related to any disorder from which he may have suffered while he was on active duty.  The examiner is asked to opine whether it is at least as likely as not that a possible service-connected disability or disabilities (singly or combined) caused or contributed to cause the Veteran's death, or whether his death was related to a disability or disorder that was not related to or caused by his military service or any incidents therein. 

Additionally, the examiner should also discuss the July 2010 VA medical opinion regarding the Veteran's family history of myocardial infarction, personal cardiac/respiratory history and his social history as a smoker for 27 years, with a 1-2 pack per day smoking history.  

The examiner must provide rationales for all opinions and conclusions.

The physician should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the physician is unable to provide the requested opinion without resorting to speculation, the physician must provide an explanation for the basis of that determination, for example, does the physician lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified physician should provide an opinion.  If the physician cannot provide an opinion because it cannot be determined from current medical knowledge, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  

2.  Thereafter, the RO/AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


